                                                                                      FILED
                           UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Norfolk Division


MICHAEL S. GORBEY,#33405-013,                                                  CLERK. US D'STRiCT COURT
                                                                                      NORFOLK VA

                      Petitioner,

V.                                                                  ACTION NO. 2:18cvllO


HAROLD W. CLARKE,
Director of the Virginia
Department of Corrections,

                      Respondent.

                                        FINAL ORDER


       Petitioner Michael S. Gorbey ("Gorbey"), a Virginia inmate, submitted a pro se petition

for a writ of habeas corpus, pursuant to 28 U.S.C. § 2254. ECF No. 1. Gorbey challenges his

misdemeanor possession of marijuana conviction, based on his guilty plea in the General District

Court for Hanover County on January 10, 2007. Id. at 1. Gorbey was sentenced the same day to

time served. Id.


       The matter was referred to a United States Magistrate Judge pursuant to the provisions of

28 U.S.C. § 636(b)(1)(B) and (C) and Rule 72 of the Local Rules of the United States District

Court for the Eastern District of Virginia for report and recommendation. The report and

recommendation, filed April 23, 2019, recommends that respondent's motion to dismiss,ECF No.

13, be granted, and the petition for a writ of habeas corpus, ECF No. 1, be denied and dismissed

with prejudice. ECF No. 19. The report and recommendation further recommended that Gorbey's

request to have his petition construed as a writ of error coram nobis, ECF No. 17 at 3, be denied.

       Each party was advised of his right to file written objections to the findings and

recommendations made by the Magistrate Judge. The Court has received no objections to the
report and recommendation, and the time for filing objections has expired.

       The Court, having reviewed the record, does hereby adopt and approve the findings and

recommendations set forth in the report and recommendation. The Court, therefore, ORDERS

that respondent's motion to dismiss, ECF No. 13, is GRANTED, and the petition for a writ of

habeas corpus, ECF No. 1, is DENIED and DISMISSED WITH PREJUDICE. It is further

ORDERED that Gorbey's request to have his petition construed as a writ of error coram nobis,

ECF No. 17 at 3, is DENIED.

       Finding that the basis for dismissal of Gorbey's Section 2254 petition is not debatable, and

alternatively finding that Gorbey has not made a "substantial showing of the denial of a

constitutional right," a certificate of appealability is DENIED. 28 U.S.C. § 2253(c); see Rule

11(a)ofthe Rules Gov. § 2254 Cases in U.S. Dist. Cts.; Miller-El v. Cockrell, 537 U.S. 322,335-

38 (2003); Slack v. McDaniel, 529 U.S. 473, 483-85 (2000).

       Gorbey is ADVISED that because a certificate of appealability is denied by this Court, he

may seek a certificate from the United States Court of Appeals for the Fourth Circuit. Fed. R.

App. P. 22(b); Rule 11(a) of the Rules Gov. § 2254 Cases in U.S. Dist. Cts. If Gorbey intends to

seek a certificate of appealability from the Fourth Circuit, he must do so within thirty days from

the date of this Order. Gorbey may seek such a certificate by filing a written notice of appeal with

the Clerk of the United States District Court, United States Courthouse, 600 Granby Street,

Norfolk, Virginia 23510.

       The Clerk shall mail a copy of this Final Order to Gorbey and^^ulfsel of record for

respondent.
                                                       Raymond A/
                                                       United States District Judge
                                                     Raymond A. Jackson
Norfo^ Virginia                                   United States District Judge
June^^ 2019
